Name: Council Decision (CFSP) 2018/1087 of 30 July 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international trade;  international security;  technology and technical regulations
 Date Published: 2018-07-31

 31.7.2018 EN Official Journal of the European Union L 194/152 COUNCIL DECISION (CFSP) 2018/1087 of 30 July 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (1) concerning restrictive measures against the Democratic People's Republic of Korea. (2) In accordance with Article 36(2) of Decision (CFSP) 2016/849, the Council has reviewed the list of designated persons and entities set out in Annexes II, III, V and VI to that Decision. (3) The Council concluded that Decision (CFSP) 2016/849, including certain entries concerning the persons and entities set out in Annexes II and III thereto, should be updated. (4) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/849 is amended as follows: (1) paragraphs 1 and 2 of Article 23 are replaced by the following: Article 23 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) the persons designated by the Sanctions Committee or by the UN Security Council as being responsible for, including through supporting or promoting, the DPRK's policies in relation to its nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, together with their family members, or persons acting on their behalf of or at their direction, as listed in Annex I; (b) the persons not covered by Annex I, as listed in Annex II, who: (i) are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons acting on their behalf or at their direction, (ii) provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, (iii) are involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related materiel of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (c) the persons not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting in the evasion of sanctions or violating the provisions of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017) or 2397(2017) or of this Decision, as listed in Annex III to this Decision; (d) persons acting on behalf or at the direction of the entities of the Government of the DPRK or the Workers' Party that the Council determines are associated with the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017) or 2397 (2017) that are not covered by Annex I, II or III, as listed in Annex V to this Decision. 2. Point (a) of paragraph 1 shall not apply where the Sanctions Committee determines on a case-by-case basis that such travel is justified on the grounds of humanitarian need, including religious obligations, or where the Sanctions Committee concludes that an exemption would otherwise further the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017) or 2397 (2017).; (2) Article 27(1) is replaced by the following: 1. All funds and economic resources belonging to or owned, held or controlled, directly or indirectly, by the following persons and entities shall be frozen: (a) the persons and entities designated by the Sanctions Committee or by the UN Security Council as being engaged in or providing support for, including through illicit means, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, as listed in Annex I; (b) the persons and entities not covered by Annex I, as listed in Annex II, that: (i) are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, (ii) provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, (iii) are involved, including through the provision of financial services, in the supply to or from the DPRK of arms and related materiel of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (c) the persons and entities not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting in the evasion of sanctions or violating the provisions of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017) or 2397(2017) or of this Decision, as listed in Annex III to this Decision; (d) entities of the Government of the DPRK or the Workers' Party of Korea, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, that the Council determines are associated with the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017), 2375 (2017) or 2397 (2017), and that are not covered by Annex I, II or III, as listed in Annex V to this Decision.; (3) Article 34(2) is replaced by the following: 2. Where the Council decides to subject a person or entity to the measures referred to in Article 18b(4) or (5), points (b), (c) or (d) of Article 23(1), or points (b), (c) or (d) of Article 27(1), it shall amend Annex II, III, V or VI accordingly.; (4) Article 35 is replaced by the following: Article 35 1. Annexes I, II, III, IV, V and VI shall include the grounds for listing of listed persons, entities and vessels, as provided by the UN Security Council or by the Sanctions Committee with regard to Annex I and Annex IV. 2. Annexes I, II, III, IV, V and VI shall also include, where available, information necessary to identify the persons, entities or vessels concerned, as provided by the UN Security Council or by the Sanctions Committee with regard to Annex I and Annex IV. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the UN Security Council or by the Sanctions Committee.; (5) Article 36(2) is replaced by the following: 2. The measures referred to in Article 18b(4) and (5), points (b), (c) and (d) of Article 23(1) and points (b), (c) and (d) of Article 27(1) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 33(2), that the conditions for their application are no longer met.; (6) Annexes II and III to Decision (CFSP) 2016/849 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX 1. Annex II to Decision (CFSP) 2016/849, under the heading I. Persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, subheading A. Persons, is amended as follows: (a) the existing entries are renumbered 1-30; (b) the following entries are replaced as follows: Name Alias Identifying information Date of designation Statement of Reasons 3. HYON Chol-hae HYON Chol Hae DOB:1934 POB: Manchuria, China 22.12.2009 Korean People's Army Marshal since April 2016. Former Deputy Director of the General Political Department of the Korean People's Army (military adviser to late Kim Jong-Il). Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 6. PAK Jae-gyong Chae-Kyong PAK Jae Gyong DOB: 1933 Passport number: 554410661 22.12.2009 Former Deputy Director of the General Political Department of the People's Armed Forces and former Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-Il). Present at KIM Jong Un's inspection of Strategic Rocket Force Command. Member of the Central Committee of the Workers' Party of Korea. 16. KIM Jong-gak KIM Jong Gak DOB: 20.7.1941 POB: Pyongyang, DPRK 20.5.2016 Former Director of the General Political Department of the Korean's People's Army. Vice Marshal in the Korean People's Army, rector of the Military University of Kim Il-Sung, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 18. KIM Won-hong KIM Won Hong DOB: 7.1.1945 POB: Pyongyang, DPRK Passport no: 745310010 20.5.2016 General. First Deputy Director of the General Political Department of the Korean People's Army. Former Director of the State Security Department. Former Minister of State Security. Member of the Central Military Commission of the Workers' Party of Korea and National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 21. SON Chol-ju SON Chol Ju 20.5.2016 Colonel General of the Korean People's Army. Deputy Director responsible for organisation of the Korea People's Army and former Political Director of the Air and Anti-Air forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 2. In Annex II to Decision (CFSP) 2016/849, under the heading I. Persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, subheading B. Entities, the existing entries are renumbered 1-5. 3. Annex II to Decision (CFSP) 2016/849, under the heading II. Persons and entities providing financial services or the transfer of assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, subheading A. persons, is amended as follows: (a) the following entries are replaced as follows: Name Alias Identifying information Date of designation Statement of Reasons 10. DJANG Tcheul Hy JANG Tcheul-hy, JANG Cheul-hy, JANG Chol-hy, DJANG Cheul-hy, DJANG Chol-hy, DJANG Tchoul-hy, KIM Tcheul-hy DOB: 11.5.1950 POB: Kangwon 20.4.2018 DJANG Tcheul Hy has been involved together with her husband KIM Yong Nam, her son KIM Su Gwang and her daughter-in-law KIM Kyong Hui in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. She was the owner of several bank accounts in the Union which were opened by her son KIM Su Gwang in her name. She was also involved in several bank transfers from accounts from her daughter-in-law KIM Kyong Hui to bank accounts outside the Union. 11. KIM Su Gwang KIM Sou-Kwang, KIM Sou-Gwang, KIM Son-Kwang, KIM Su-Kwang, KIM Soukwang, KIM Su-gwang, KIM Son-gwang DOB: 18.8.1976 POB: Pyongyang, DPRK Diplomat, DPRK Embassy, Belarus 20.4.2018 KIM Su Gwang has been identified by the Panel of Experts as an agent of the Reconnaissance General Bureau, an entity which has been designated by the United Nations. He and his father KIM Yong Nam have been identified by the Panel of Experts as engaging in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. KIM Su Gwang has opened multiple bank accounts in several Member States, including under family members' names. He has been involved in various large bank transfers to bank accounts in the Union or to accounts outside the Union while working as a diplomat, including to accounts in the name of his spouse KIM Kyong Hui. (b) the entries are renumbered 1-6. 4. In Annex III to Decision (CFSP) 2016/849, under the heading List of persons referred to in point (c) of Article 23(1) and point (c) of Article 27(1), subheading A. Persons, the following entry is replaced as follows: Name Identifying information Date of designation Reasons 4. JON Chol Young a.k.a: JON Chol Yong Passport number: 563410192 Diplomat DPRK Embassy, Angola Date of birth: 30.4.1975 22.1.2018 Representative in Angola of Green Pine Associated Corporation and DPRK diplomat accredited to Angola. Green Pine has been designated by the UN for activities including violating the UN arms embargo. Green Pine has also negotiated contracts for the refurbishment of Angolan naval vessels in violation of the prohibitions imposed by United Nations Security Council Resolutions.